TO BE PUBLISHED

                °Smarm= Court of                                  kt
                                2015-SC-000383-KB
                                                                    ‘.4.


                                                        DAT S6 t •t.    -   -    EN•Cgcour#4 ?*140 Ohio St. 3d CII. At the time of Moore's hearing, however, the Board was
operating under its former name.
                          I. FACTUAL BACKGROUND.

      In November 2001, Moore was arrested in Atlanta, Georgia, after

attempting to leave a Kroger store with twelve bottles of wine, totaling $152 in

value, without paying for them. Moore was able to avoid prosecution for this

offense by entering into an agreement that required him to complete 65 hours

of community service.

      Moore was charged with theft by shoplifting in March 2012 after he

scanned UPC codes that he had carried into a Kroger store in Cincinnati to

purchase three bottles of expensive wine and a bottle of olive oil at a self-scan

checkout register. This deception reduced the price of the items purchased by

$359.10. Moore pleaded guilty to the charges and was permitted to enter a

diversion program. Later, Moore admitted that he had used this method to

steal expensive bottles of wine from the same store on five separate occasions

before his arrest.

      After this arrest, in July 2012, Moore sent a letter to the Cincinnati Bar

Association (CBA) to report the March 2012 shoplifting arrest. In that letter,

however, Moore made false statements regarding the March 2012 arrest, failed

to disclose that he had used the same subterfuge a number of times in the

months before that incident, and failed to disclose to the CBA that he had been

charged with a similar crime in 2001. Upon receiving the letter, the CBA

interviewed Moore under oath in January 2013, during which Moore made

further false statements. Likewise, Moore made false statements regarding his
criminal conduct in his initial and supplemental responses—in June and July

2014—to the CBA's requests for admissions.


  II. VIOLATIONS OF THE OHIO RULES OF PROFESSIONAL CONDUCT.

     In its report, the Board of Commissioners on Grievances and Discipline

determined that Moore violated the following the Ohio Rules of Professional

Conduct:

     • Moore's 2001 conduct violated:

              o DR 1-102(A)(3), which prohibits an attorney from engaging in

                 illegal conduct involving moral turpitude (akin to Kentucky

                 Supreme Court Rule (SCR) 3.130(8.4)(b));

              o DR 1-103(A)(4), prohibiting conduct involving fraud,

                 dishonesty, deceit, or misrepresentation (akin to SCR

                 3.130(8.4)(c));

     • Moore's 2012 conduct violated:

              o Prof.Cond.R. 8.1(a), which prohibits knowingly making a

                 false statement of fact in a disciplinary matter (akin to SCR

                 3.130(8.1)(a));

              o Prof.Cond.R. 8.4(b), which prohibits an attorney from

                 committing an illegal act that reflects adversely on the

                 attorney's honesty or trustworthiness (akin to SCR

                 3.130(8.4)(b));




                                        3
                 o Prof.Cond.R. 8.4(c), which prohibits an attorney from

                    engaging in conduct involving dishonesty, fraud, deceit, or

                    misrepresentation (akin to SCR 3.130(8.4)(c));

                 o Gov.Bar. R. V(4)(G) [now V(9)(G)], which prohibits an

                    attorney from neglecting or refusing to assist in a

                    disciplinary investigation (akin to SCR 3.130(8.1)(b)).

      The Ohio Supreme Court suspended Moore for two years, with the

second year stayed on the following conditions: (1) that Moore comply with the

terms of his contract with OLAP (similar to Kentucky's KYLAP); (2) that Moore

provide the CBA and OLAP with evidence of regular counseling visits with his

psychologist and periodic reports from that psychologist; and (3) that Moore

commit no further misconduct. Any future reinstatement was conditioned

upon Moore requesting reinstatement (via a process similar to Kentucky's SCR

3.350) and file documentation from a qualified medical professional—other

than his treating psychologist—selected by the CBA, stating that Moore is

capable of returning to the competent, ethical, and professional practice of law.

      In July 2015, the KBA moved this Court to issue an order requiring

Moore to show cause why identical reciprocal discipline should not be imposed

under SCR 3.435. A show-cause order issued from this Court on October 29,

2015. Moore filed a response to this Court's order, but that response does not

establish legally sufficient grounds to prevent the imposition of identical

reciprocal discipline.




                                         4
        Under SCR 3.435(4), Moore is subject to identical discipline within this

Commonwealth unless he "proves by substantial evidence: (a) a lack of

jurisdiction or fraud in the out-of-state disciplinary proceeding, or

(b) that [the] misconduct established warrants substantially different discipline

in this State." We further note that under SCR 3.435(4)(c), "In all other

respects, a final adjudication in another jurisdiction that an attorney has been

guilty of misconduct shall establish conclusively the misconduct for purposes

of a disciplinary proceeding in this State."

        Moore's response to this Court references "mitigating factors . . . that

may weigh in favor of a shorter disciplinary period than the suspension given

in Ohio." But Moore's vague reference to mitigating factors does not, as SCR

3.435(4) requires, establish "by substantial evidence" that his previous

misconduct warrants substantially different discipline than that imposed by

Ohio.

        Seeing no legal reason why Moore should not be subjected to identical

discipline in this state under SCR 3.435, this Court ORDERS that:

        1. The Kentucky Bar Association's petition for reciprocal discipline is

           GRANTED. Respondent, Rodger William Moore, is suspended from

           the practice of law in the Commonwealth of Kentucky for a period of

           two years commencing June 25, 2015, with the second year stayed

           subject to the conditions outlined in the Supreme Court of Ohio's

          June 25, 2015 Order (Case No. 2014-1737).




                                          5
2. In accordance with SCR 3.450, Respondent is directed to pay any

   costs associated with these disciplinary proceedings against him,

   should there be any, and execution for such costs may issue from this

   Court upon finality of this Opinion and Order.

3. Should Respondent currently have any clients, under SCR 3.390, he

   shall, within ten days from the entry of this Opinion and Order, notify

   all clients in writing of his inability to represent them, and notify all

   courts in which he has matters pending of his suspension from the

   practice of law, and furnish copies of said letters of notice to the Office

   of Bar Counsel. Furthermore, to the extent possible and necessary,

   Respondent shall immediately cancel and cease any advertising

   activities in which he is engaged.

All sitting. All concur.

ENTERED: February 18, 2016



                                    IEF JUSTICE




                                   6